DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 2, 10, 15, 16, and 21 are amended.  Claims 12 and 14 are withdrawn. Claims 3-9, 11, and 13 are cancelled.  Claims 26 and 27 are newly added.  Claims 1, 2, 10, 15-27 are now pending.

Response to Arguments
The objection to the specification is withdrawn in view of the cancellation of claims 3 and 4.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1, 2, 4-6, 10, and 15-25 are withdrawn in view of the amendments to claims 1, 15, and 21.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1, 2, 4-6, 10, and 15-20 are withdrawn in view of the cancellation of claims 3 and 4 and the amendments to claims 1 and 15.
The 35 U.S.C. § 112(d) or 35 U.S.C. § 112, 4th paragraph rejection of claim 6 is withdrawn in view of the cancellation of the claim.
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Claim 1 has been amended to (i) remove the limitations that were previously incorporated from dependent claim 3 and (ii) include the limitations from now cancelled claim 5.  Applicant argues that Dagtas fails to disclose or teach transmitting truly raw sensor data and that Dagtas requires processing the raw sensor data at each of its 3-tiered architecture, including the mobile device tier.  Claim 1 requires the transduced raw signal be converted to raw digital data.  The raw digital data is then converted into a raw data package that includes a sensor ID and then transmitted.  Details on the conversion can at least be found at [0038] of the specification which states that, “The raw data, whether digital or analog, is amplified, conditioned, and converted to a standard signal, which includes a specific device identifier.”  On page 16, second paragraph of the response, Applicant appears to argue that the amplification, quantization, and lowpass filtering in Dagtas to quantize the signal amounts to additional processing beyond simply generating a digitized version of the transduced raw signal.  However, the functions described in Dagtas for quantizing (i.e. digitizing) the raw transduced signal would fall under the same type of processing in Applicant’s application to produce raw digital data from the raw transduced signal as indicated at [0038].  
Applicant also argues that the processing of the raw sensor input signals occurs at each Dagtas’s 3-tiered architecture.  Claim 1 can be broken down into three sections.  The first (lines 2-16) lay out the functions the transmission module is responsible for).  The second (lines 17-27) describe the functions the server is responsible for.  The final section added from claim 5 further emphasizes that the server performs all functions on the raw signals except what the transmission module does.  In Dagtas, Fig.1 shows an overview of the wireless health monitoring system:

    PNG
    media_image1.png
    510
    751
    media_image1.png
    Greyscale

The system comprises an ECG measurement system on the patient, a personal wireless hub (PWH), a local server, and a central server.  As noted in the Office Action, the area bounded by the rectangular hatched line in the figure below was interpreted as the claimed transmission module while the oval hatched area was interpreted as the claimed DSP.    Applicant on page 14 hi-lights sections of Dagtas where it is stated that the device also performs some additional processing on the ECG data.  However, the Office the device referenced by Dagtas in this section is the PWH.  The PWH is separate from the structures identified by the Office as the transmission module and server.  As mentioned in the previous Office Action, the claim does not state that it is only the server that performs all functions outside those listed for the transmission module, but rather the server was interpreted as necessarily having the ability to perform those functions not assigned to the transmission module (i.e. maybe there are other structures outside of the transmission module and server that can perform these functions).  With that understanding, the fact that Dagtas’s PWH performs additional functions that may overlap with the server does not conflict with the limitations of claim 1.  In the picture below, the Office believes that the processed ECG box is performed by the PWH.  This is supported by the discussion starting at section 2.2 where Dagtas starts by describing the ECG data acquisition system and the need to transmit data to the home server after quantization.  In the first paragraph of section 2.3, Dagtas again mentions the ECG body sensors used for data acquisition and the need to transfer data securely using cryptographic techniques to the PWH.  At the first paragraph and second paragraphs of section 4, Dagtas further confirms that the basic processing of ECG data is performed at the mobile device (basic processing as in the type of processing Applicant has hi-lighted on page 14 of the response, but not the processing covered by the transmission module indicated by the rectangular hatched area below and included in the claim 1 limitations for the transmission module).

[AltContent: oval][AltContent: roundedrect]
    PNG
    media_image2.png
    220
    338
    media_image2.png
    Greyscale

The rejections are maintained.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 15-18, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dağtaş et al. ("Real-Time and Secure Wireless Health Monitoring", International Journal of Telemedicine and Applications, vol. 2008, Article ID 135808, 10 pages, 2008).
Regarding claim 1, Dağtaş et al. disclose a system comprising: 
[AltContent: oval]a transmission module (see rectangular hi-lighted area in the figure below) for coupling to a sensor (ECG sensors are shown in Fig. 1) for producing input signals responsive to a patient condition (input signals are raw ECG data), the transmission module comprising:
[AltContent: roundedrect]
    PNG
    media_image2.png
    220
    338
    media_image2.png
    Greyscale

 a transducer configured for transducing raw input signals from the sensor (the analog front-end shown above), the transducer operatively coupled to the sensor and a digital signal processor (the sensors are not shown above but are connected to the analog front-end through the two lines on the left, a digital signal processor was interpreted as the oval hi-lighted area); the digital signal processor operatively coupled to at least one processor (MCU includes a M16C microcontroller as indicated on page 3, second paragraph of section 2.2), the digital signal processor configured for receiving the transduced raw signal from the transducer and converting the transduced raw signal to raw digital data (the ADC performs quantization of the sensor signals); the at least one processor operatively coupled to a transmitter (the M16C is connected to transmitter TX shown in the figure), the at least one processor configured for encrypting the raw digital data (section 2.3 starting on page 4 discusses the use of cryptography keys with data transmission) and converting the raw digital data into a raw data package (data transmission occurs using the Zigbee standard per Fig. 6 which in this application uses data packets, see pg. 5, right col. first paragraph discussion of Zigbee and mention of data packets), the raw data package including a sensor unit ID associated with the sensor (the Zigbee standard uses a 7-layer OSI model also which uses what is known as a MAC address which is a unique network ID for any device connected to the network, therefore, the sensor connected to the Zigbee node will have an associated MAC address as well as every other device on the Zigbee network); and the transmitter configured for transmitting the raw data package to a mobile device for forwarding the raw data package to a server (on body ECG measurement platform transmits data to PWH shown in Fig. 1, the PWH is short for personal wireless hub which is a handheld device per section 2.3 on page 4; handheld being interpreted as portable; also pg. 3, left col., first paragraph – “At the same time, the raw ECG is measured and transmitted continuously to the home server”; that is, the raw ECG data is continuously transmitted to the PWH and then to a local server shown in Fig. 1); and 
the server configured for: 
authenticating the raw data package based on the sensor unit ID; decrypting the raw data package; extracting the raw digital data from the data package (use of cryptographic keys would necessarily require decryption, section 2.3 first paragraph also notes this includes authentication; the result of these processes would result in the extraction of the raw signal data from the data package); analyzing the raw digital data by calculating parameters based on the raw digital data and sensor-specific computations (see section 4 and 4.1 on page 8 – although some processing is done on the PWH/mobile device, it is also stated, “Digitized ECG data is continuously transmitted to the home server via a ZigBee network … The goal is to provide a repository for more detailed analysis of the data by … detection algorithms. In addition, the stored data is processed for more detailed and accurate analysis of ECG signals for detections such as Q-T interval and T wave detection”); determining whether the calculated parameters are within a certain threshold (Dağtaş et al. describes the ECG analysis which entails determining whether calculated parameters are within a certain threshold – pg. 3, right col, last paragraph discusses ECG peak detection using thresholds, additionally, Dağtaş et al. describe how a patient can be characterized based on the analysis of ECG data on page 7, left col. first paragraph – a patient can be deemed “GOOD” if the vital sign is within normal limits which implies comparing heart data from ECG to thresholds); adding the results of the determination of whether the calculated parameters are within the certain threshold to a user record; and transmitting the results of the determination and the calculated parameters in one or more formats to one or more locations (Dağtaş et al. disclose that periodic reports are transmitted by the home server to the central server; these reports are received by the central server and used by staff for monitoring purposes (that is monitoring the health of persons for which the data is associated);
wherein the server performs all functions on the raw signals, the raw digital data, and the raw data package, other than: transducing raw signals at the transducer; receiving the transduced raw signal from the sensor and converting the transduced raw signal to raw digital data at the digital signal processor; encrypting the raw digital data and converting the raw digital data into the raw data package at the at least one processor; transmitting the raw data package to the mobile device at the transmitter; and forwarding the raw data package at the mobile device to the server (note the claim does not state only the server performs these functions, as noted previously pg. 8, section 4.1 states that the server performs a detailed analysis of the ECG data but does not perform any of the above functions).
Regarding claim 2, Dağtaş et al. disclose or suggest wherein the server is further configured to: receive location data associated with the mobile device and environmental data based on the location of the mobile device, the environmental data associated with one or more of: measurement of allergens, ozone level, pollution index, smog level, and heat index; and transmit the results of the determination, the calculated parameters, and environmental data in one or more formats to one or more locations (see pg. 6, right column starting at the last paragraph and carrying over to page 7 which discusses the need to include location and environmental factors with the ECG data, implied that the data will be formatted appropriately).
Claim 15 was previously rejected as including limitations of claim 1 plus additional data formatting limitations.  The claim rejection is elaborated on in full detail below in this rejection however.
[AltContent: oval]Regarding claim 15, Dagtas disclose a transmission module for detachably coupling to a sensor for producing input signals responsive to a patient condition (see rectangular hi-lighted area in the figure below; ECG sensors are shown in Fig. 1; input signals are raw ECG data), the transmission module comprising:
[AltContent: roundedrect]
    PNG
    media_image2.png
    220
    338
    media_image2.png
    Greyscale

a transducer configured for transducing raw input signal data generated from the sensor (the sensors are not shown above but are connected to the analog front-end through the two lines on the left); a digital signal processor operatively coupled to the sensor for receiving and digitizing the transduced raw signal data to raw digital data (MCU includes a M16C microcontroller as indicated on page 3, second paragraph of section 2.2; ADC receives the transduced data from the analog front end and digitizes the raw signal to raw digital data, see arguments above for how raw data was interpreted in view of the Applicant’s specification); at least one processor operatively coupled to the digital signal processor, the at least one processor configured for encrypting and packaging the digital data into a raw data package, the raw data package including a sensor unit identifier associated with the sensor (section 2.3 starting on page 4 discusses the use of cryptography keys with data transmission, data transmission occurs using the Zigbee standard per Fig. 6 which in this application uses data packets, see pg. 5, right col. first paragraph discussion of Zigbee and mention of data packets; the Zigbee standard uses a 7-layer OSI model also which uses what is known as a MAC address which is a unique network ID for any device connected to the network, therefore, the sensor connected to the Zigbee node will have an associated MAC address as well as every other device on the Zigbee network; the discussion of the Zigbee API at least at section 2.5 would include a processor to run the program instructions in the Zigbee hardware); and a transmitter operatively coupled to the at least one processor configured for transmitting the raw data package to a mobile device for further transmission to a remote server having a predetermined network address for analysis (on body ECG measurement platform transmits data to PWH shown in Fig. 1, the PWH is short for personal wireless hub which is a handheld device per section 2.3 on page 4; handheld being interpreted as portable; also pg. 3, left col., first paragraph – “At the same time, the raw ECG is measured and transmitted continuously to the home server”; that is, the raw ECG data is continuously transmitted to the PWH and then to a local server shown in Fig. 1; device on a Zigbee network would inherently include a network address because of the 7-layer OSI mentioned previously); and
the remote server (this previously mentioned home server in Fig. 1, although technically the central server could serve as the remote server here as well), the remote server configured to:
authenticate the raw data package based on the sensor unit identifier; decrypt the raw data package; direct the decrypted raw data package for sensor-specific computation configured to recognize the sensor unit identifier and automatically analyze the raw data package based on the sensor unit identifier; wherein automatically analyzing the raw data package comprises: extracting the raw digital data from the decrypted raw data package (use of cryptographic keys would necessarily require decryption, section 2.3 first paragraph also notes this includes authentication; the result of these processes would result in the extraction of the raw signal data from the data package; data analysis for any of the red dots shown in Fig 1 which represents a patient with sensors would necessarily and inherently include the MAC address for that specific patient’s data, otherwise it would be impossible to separate which data represents which patient; ); analyzing the raw digital data by calculating parameters based on the raw digital data and the sensor-specific computation (see section 4 and 4.1 on page 8 – although some processing is done on the PWH/mobile device, it is also stated, “Digitized ECG data is continuously transmitted to the home server via a ZigBee network … The goal is to provide a repository for more detailed analysis of the data by … detection algorithms. In addition, the stored data is processed for more detailed and accurate analysis of ECG signals for detections such as Q-T interval and T wave detection”); determining whether the calculated parameters metrics are within a certain threshold (Dağtaş et al. describes the ECG analysis which entails determining whether calculated parameters are within a certain threshold – pg. 3, right col, last paragraph discusses ECG peak detection using thresholds, additionally, Dağtaş et al. describe how a patient can be characterized based on the analysis of ECG data on page 7, left col. first paragraph – a patient can be deemed “GOOD” if the vital sign is within normal limits which implies comparing heart data from ECG to thresholds); formatting the calculated parameters in one or more formats for transmission to one or more corresponding locations; and transmitting the calculated parameters in one or more formats to the one or more locations; wherein transmitting the calculated parameters in one or more formats to one or more locations includes at least transmitting the calculated parameters in a format to a user record in 4.1, basic analysis results are transmitted to the server; in section 4.2. periodic reports are transmitted by the home server to the central server; these reports are received by the central server and used by staff for monitoring purposes, that is monitoring the health of persons for which the data is associated, data packets sent via the network are inherently placed in a format for transmission);
wherein the server performs all functions on the raw signals, the raw digital data, and the raw data package, other than: transducing raw signals at the transducer; receiving the transduced raw signal from the sensor and converting the transduced raw signal to raw digital data at the digital signal processor; encrypting the raw digital data and converting the raw digital data into the raw data package at the at least one processor; transmitting the raw data package to the mobile device at the transmitter; and forwarding the raw data package at the mobile device to the server (note the claim does not state only the server performs these functions, as noted previously pg. 8, section 4.1 states that the server performs a detailed analysis of the ECG data but does not perform any of the above functions).
Claim 16 is similar in scope to claim 2 and is rejected using the same argument above.  Claim 16 also includes limitations for determining whether the calculated parameters are within a certain threshold.  These limitations are also covered in the rejection of claim 1 and are rejected in the same manner.  Claim 16 also includes limitations for transmitting to a clinic or clinician (Fig. 1, the central server can be a clinic, a doctor is also shown as a receiver).
Regarding claim 17, Dağtaş et al. disclose wherein the raw data package transmitted to the remote server is in the same form as cellular voice data signal or text data signal, or a combination thereof (Fig. 1 shows that cellular networks are available for transmission and therefore any ECG data would be formatted for this type of transmission mode).
 Regarding claim 18, Dağtaş et al. disclose wherein the transducer is configured to perform one or more functions consisting of: transducing and generating raw signal from the sensor; and wherein the at least one processor is configured to perform one or more functions consisting of: encrypting and packaging raw digital data (this was covered in the rejection of claim 1 and 15).
Regarding claim 26, Dagtas disclose wherein the patient condition is associated with spirometry, blood pressure, blood glucose, cholesterol, oxygen saturation, nitric oxide, or electrocardiogram (EKG) (see at least Fig. 1 which shows ECG sensors).
Regarding claim 26, Dagtas disclose wherein the patient condition is associated with spirometry, blood pressure, blood glucose, cholesterol, oxygen saturation, nitric oxide, or electrocardiogram (EKG) (see at least Fig. 1 which shows ECG sensors).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dağtaş et al. ("Real-Time and Secure Wireless Health Monitoring", International Journal of Telemedicine and Applications, vol. 2008, Article ID 135808, 10 pages, 2008) in view of Paul et al. (US 2013/0268935).
Dağtaş et al. et al. do not disclose wherein the mobile device performs no functions on the raw data package other than forwarding the raw data package to the server.  The Office did not interpret this claim limitation to mean that the mobile device is configured only to perform forwarding functions.  In the case of the rejection below, the claim was interpreted by the Office as whether there were any situations where it the mobile device may be incapable of performing other functions.  In that light, Paul et al. teach a system for managing resources in mobile networks when a resource may be constrained.  Paul et al. teach that if the system resources of a mobile device may be constrained, local functionality may be shifted to a server (see end of [0104]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the system of Dağtaş et al. to such that the mobile device does not perform any functions other than forwarding data to the server for the server as taught by Paul et al. to process data because it may improve performance.  There would have been a reasonable expectation of success given that this simply involves additional programming.    
Claims 20 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dağtaş et al. ("Real-Time and Secure Wireless Health Monitoring", International Journal of Telemedicine and Applications, vol. 2008, Article ID 135808, 10 pages, 2008) in view of Dicks et al. (US 2011/0161111, cited in the last Office Action).
Regarding claim 20, Dağtaş et al. do not disclose wherein sensor-specific parameters calculated by the remote server are selected from one or more of volume, rate of breath flow, and other calculated respiratory function parameters.  Dağtaş et al. disclose that they are exploring the application of the system with other types of medical device sensors though (pg. 9, right column, first paragraph discusses oxygen, temperature, and glucose sensing).  Dicks et al. teach a system for managing sensor data from a variety of sensors including a spirometer ([0044]).  A spirometer inherently provides data related to respiratory function parameters.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Dağtaş et al. to include spirometer sensing as well which would result in additional calculations at the server for respiratory function given the setup of the existing system because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Dağtaş et al. do not disclose the limitations of claim 10 which state wherein analyzing the raw digital data by calculating parameters comprises the server computing calculated respiratory function parameters based on the transmitted raw data package and sensor-specific computation.  As noted above, Dağtaş et al. do disclose exploring the use of the system with other medical sensors.  Dicks et al. teach a system for managing sensor data from a variety of sensors including a spirometer ([0044]).  A spirometer inherently provides data related to respiratory function parameters.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Dağtaş et al. to include spirometer sensing as well which would result in additional calculations by the server for respiratory function (recall Dağtaş et al.’s system performs sensor parameter calculations at the server) given the setup of the existing system because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 21-25 are allowed.

Conclusion
Claims 1, 2, 10, 15-20, 26, and 27 are rejected.  Claims 21-25 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791